

117 S2461 IS: Agriculture Environmental Stewardship Act of 2021
U.S. Senate
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2461IN THE SENATE OF THE UNITED STATESJuly 22, 2021Mr. Brown (for himself and Mr. Thune) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to make qualified biogas property and qualified manure resource recovery property eligible for the energy credit and to permit renewable energy bonds to finance qualified biogas property, and for other purposes.1.Short titleThis Act may be cited as the Agriculture Environmental Stewardship Act of 2021.2.FindingsCongress finds the following:(1)Incentives and encouragement for the conservation and appropriate handling of nutrients contained in organic matter are necessary.(2)Biogas systems will save Federal, State, and local taxpayers money by converting waste into useful products, such as fuel, fertilizer, thermal heat, feedstock for hydrogen fuel cells, and renewable chemicals.(3)Manure resource recovery systems will save Federal, State, and local taxpayers money by recovering the nutrients contained in organic matter from their source, rather than recovering the nutrients after they have entered landfills or waterways.3.Energy credit for qualified biogas property and qualified manure resource recovery property(a)In generalSection 48(a)(3)(A) of the Internal Revenue Code of 1986 is amended by striking or at the end of clause (vii) and by adding at the end the following new clauses:(ix)qualified biogas property, or(x)qualified manure resource recovery property,.(b)30-Percent creditSection 48(a)(2)(A)(i) of such Code is amended by striking and at the end of subclause (IV), by striking and at the end of subclause (V), and by adding at the end the following new subclauses:(VI)qualified biogas property, and(VII)qualified manure resource recovery property, and.(c)DefinitionsSection 48(c) of such Code is amended by adding at the end the following new paragraphs:(6)Qualified biogas property(A)In generalThe term qualified biogas property means property comprising a system which—(i)uses anaerobic digesters, or other biological, chemical, thermal, or mechanical processes (alone or in combination), to convert biomass (as defined in section 45K(c)(3)) into a gas which consists of not less than 52 percent methane, and(ii)captures such gas for use as a fuel.(B)Inclusion of certain cleaning and conditioning equipmentSuch term shall include any property which cleans and conditions the gas referred to in subparagraph (A) for use as a fuel.(C)TerminationNo credit shall be determined under this section with respect to any qualified biogas property for any period after December 31, 2023.(7)Qualified manure resource recovery property(A)In generalThe term qualified manure resource recovery property means property comprising a system which uses physical, biological, chemical, thermal, or mechanical processes to recover the nutrients nitrogen and phosphorus from a non-treated digestate or animal manure by reducing or separating at least 50 percent of the concentration of such nutrients, excluding any reductions during the incineration, storage, composting, or field application of the non-treated digestate or animal manure.(B)Inclusion of certain processing equipmentSuch term shall include—(i)any property which is used to recover the nutrients referred to in subparagraph (A), such as—(I)biological reactors,(II)crystallizers,(III)water filtration membrane systems and other water purifiers,(IV)evaporators,(V)distillers,(VI)decanter centrifuges, and(VII)equipment that facilitates the process of removing and dewatering suspended and dissolved solids, ammonia stripping, gasification, or ozonation, and(ii)any thermal drier which treats the nutrients recovered by the processes referred to in subparagraph (A).(C)TerminationNo credit shall be determined under this section with respect to any qualified manure resource recovery property for any period after December 31, 2023..(d)Denial of double benefit for qualified biogas propertySection 45(e) of such Code is amended by adding at the end the following new paragraph:(12)Coordination with energy credit for qualified biogas propertyThe term qualified facility shall not include any facility which produces electricity from gas produced by qualified biogas property (as defined in section 48(c)(6)) if a credit is determined under section 48 with respect to such property for the taxable year or any prior taxable year..(e)Effective dateThe amendments made by this section shall apply to periods after December 31, 2020, in taxable years ending after such date, under rules similar to the rules of section 48(m) of such Code (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990).4.Study of biogas and nutrient reuse(a)In generalThe Secretary of the Treasury shall enter into an agreement with the National Renewable Energy Laboratory to undertake a study of biogas that addresses the following:(1)The quality of biogas, including a comparison of biogas to natural gas and the identification of any components of biogas which make biogas unsuitable for injection into existing natural gas pipelines.(2)Methods for obtaining the highest energy content in biogas, including the use of co-digestion and identifying the optimal feed mixture.(3)Recommendations for the expansion of biogas production, including an analysis of the extent to which increasing the methane content of biogas would result in the greater use of biogas and an analysis of how the expanded use of biogas could help meet the growing energy needs of the United States.(4)Methods for productive use of nutrients recovered from qualified manure resource recovery property that benefits the agricultural economy.(b)ReportNot later than 2 years after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the study conducted under subsection (a).